Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenweig, J.), rendered July 14, 1994, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgement is affirmed.
The defendant’s motion pursuant to CPL 330.30 to vacate the judgment was properly denied. It is well settled that “[t]here is no form of proof so unreliable as recanting testimony” (People v Shilitano, 218 NY 161, 170). Under the circumstances of this case, where the defendant made a statement which positively identified him as the individual who relieved the complainant of his jewelry at gunpoint, the complainant’s recantation would probably not change the result if a new trial were granted, and the court properly denied the defendant’s motion without a hearing (see, People v Turner, 215 AD2d 703; People v Rodriguez, 201 AD2d 683; People v Donald, 107 AD2d 818).
The defendant’s remaining contentions are without merit.
Thompson, J. P., Joy, Florio and Luciano, JJ., concur.